Pannell, Judge.
Section 2 of the Motor Vehicle Safety Responsibility Act (Ga. L. 1945, pp. 276-278; Ga. L. 1951, pp. 565-578) as amended by Section 6 of the Act of 1956 (Ga. L. 1956, pp. 543, 547; Code Ann. §92A-602) provides that "the decision as rendered by the director shall be final unless the aggrieved person shall desire an appeal, in which case he shall have the right to enter an appeal to the superior court of the county of his residence, by notice to the director, in the same manner as appeals are entered from the court of ordinary, except that the appellant shall not be required to post any bond nor pay the costs in advance.” (Emphasis supplied.)
(a) It not appearing from the record in this court that an appeal from the ruling of the Director of the Department of Public Safety was entered with the Director of that Department (or any other authorized official of that Department), but it only appearing that a petition directed to, and filed in, the Superior Court of Fulton County stating that the appellant here, Charles Edwards, "appeals from a decision of” the Department of Public Safety of the State of Georgia, the Superior Court of Fulton County has no jurisdiction to determine any question raised, as if on appeal, as there was no proper appeal from the order of the Director of the Department of Public Safety of the State of Georgia (acting through a delegated hearing examiner) refusing to reinstate appellant’s driver’s license after hearing thereon. The Judge of the Superior Court of Fulton County had jurisdiction only to dismiss it as an appeal. Burson v. Foster, 123 Ga. App. 168 (179 SE2d 679).
(b) Treating the petition filed in the superior court as one to set *439aside the judgment of the Director, it does not disclose any matter showing that the order refusing to reinstate appellant’s driver’s license was obtained by fraud or was void and therefore shows no grounds for setting aside said order, it being otherwise final in the absence of an appeal.
Argued January 4, 1971
Decided February 15, 1971
Rehearing denied March 9, 1971.
Larry D. Woods, for appellant.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, Charles B. Merrill, Jr., Assistant Attorneys General, for appellee.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.